 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    In re Impinj, Inc., Securities Litigation.              No. C18-5704RSL
10
                                                              ORDER GRANTING MOTIONS
11                                                            TO SEAL
12
13
14          This matter comes before the Court on the parties’ unopposed motions to file

15   response and reply memoranda under seal. Dkt. # 50 and # 56. The motions are

16   GRANTED. The unredacted versions of the response (Dkt. # 51) and the reply (Dkt.

17   # 58) shall remain under seal. Redacted versions of the response and reply are publicly

18   available at Dkt. # 52 and # 57, respectively.

19
            Dated this 21st day of May, 2019.
20
                                                   A
21                                                 Robert S. Lasnik
                                                   United States District Judge
22
23
24
25
26

     ORDER GRANTING MOTIONS TO SEAL
